TRR     ATMMWEY     G~RAL
                     OF TEXAS




The Honorable Uilron k. Speir         Opinion   No. H-861
Director
Texas Department of Public Safety~    Re:   Whether re8ultr of
P. 0. Box 4084                        analyses of blood rampler
Au8tin, T8Xa8 78723                   taken by investigating
                                      officer   are public.

Dear Colonel Speir:
     You have aeked our opinion a8 to whether the re8ulta of
analylreoof blood 8anpler rulxaittedby officer8 in the
inveetigation of automobile accident8 are public, or are
excepted from required public dilClO8Ur8.

      Attorney General Opinion M-1251 (1972) held that the
Department i8 not reguired to di8ClO80 to third partie the
rOSUlt8 of chemical torts on blood ramp108 taken of alleged
offenders charged with operating a motor vehicle while
intoxicated. Your question poses the issue of whether the
enactment of the Texas Open Records Act, article  6252-lla,
V.T.C.S., has changed the conclusion a8 to the law a8 stated
in that Opinion.                                    z

     Attorney General Opinion M-1251 noted that information
in criminal investigation file8 har'been traditionally held
at common law not to be a public record, and that it i8
permitted to be kept 8ecret. The opinion concluded  that
8ince there wa8 no rtatute to the contrary, the c-n     law
obtain8 in Texa8.

      In our opinion, the enactment of the Open Record8 Act
 in 1923 changed the laW on thir point only to the extent
 that the common law rule i8 now recognized and pre8erPed by
 the eection 3(a) (8) exception to the Act.  Thi8 'law enforce-
 ment records" exception ha8 been held to except .balli8tiC8
 reports, fingerprint comparironr , or blood and other laboratory




                             p.3631




                                      -
The Honorable Wilson t. Speir     -   page   2W861)



te8t8" contained in a police off8nre report. Eourton
Chronicle Publishin Co. V. Cit of NOuItOn, 5=2d         177
 87 (Tax. d-~o~t&fl~h~f                     1975, writ ref'i
n.r.8.).

     Thu8, where re8ult8 of analyse8 of blood sample8 are          1
prepared for the purpo8e of porribl8 prorecution for a Criminal
offense, it is our opinion that they are excepted from required    :
public dirclocrureby rection 3(a) (8) of the Open Record8 Act.
See Open Record8 Decirion No. 127 (1976) at 7.
     Your question 18 posed in tOnII of "blood 8amplee 8Ub-
mitted by officers in the investigation of automobile accidents"
and is not limited to situation8 where th8 tort i8 made for
the purpose of possible prosecution. We undercltandthat
the Department may conduct blood test8 in other instances,
such as in connection with inquests. You have not de8cribed
any such 8pOCifiC faCtUS SitUStiOn8 , and we can not speculate
as to what law might apply to unknown facts. However, we
note that we said in Open Records Decision No. 21 (1974)
that a report of an autopsy performed either by or for a
justice of the peace in the course of an inquest or
by a medical examiner in determining the cause of death is
a public record and subject to disclosure.
     If you receive a request for results of a blood test
which was conducted for some purpose outside the scop.eof the
section 3(a) (6) exception to the Open Records Act, then the
information is public unles8 you con8ider 8ome other excep-
tion applicable. If a caee arirer which raires ruch a question,
and none of our previous determination8 under the Open Record8
Act are applicable, th8 matter rhould be rukmitted in accordance
with the procedure 8Ot out in 8ection 7 of article 6252-l'la,
V.T.C.S. for our determination.
                        SUWMARY

            Report8 of result8 of analy8er Of blood
            eampler which are prepared by the Depart-
            ment of Public Safety for the purpose of




                            p.3632
            po88ibh    prorecution   for a criminal
            Offenu    lr 8 lxcept8d from re@r8d     public
            di8clorure.     elood te8tr conducted for
            other purpo8.8     are not nece88arily
            8XCOpt8d   fr-   di8ClO8UrO.

                                   Very truly yoUr8,




                                   Attorney   General   of   TOxa8

APPROVED:




Opinion Committee

jwb
                                                                 .   .




                               p.3633